Citation Nr: 0501821	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
splenectomy.

2.  Entitlement to a compensable rating for postoperative 
hernias, residuals of a splenectomy.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1955 to August 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The 
veteran's appeal had included the issue of entitlement to a 
rating in excess of 10 percent for tinnitus.  He withdrew his 
appeal of this claim at a December 2004 Travel Board hearing 
before the undersigned.

The issue of entitlement to a compensable rating for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  The veteran's splenectomy is not shown to involve 
complications other than postoperative hernias; factors 
warranting extraschedular consideration are neither shown nor 
alleged.  

2.  The veteran's post-splenectomy require a supporting belt.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for splenectomy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.117, Diagnostic Code (Code) 7706 
(2004).  
2.  A 20 percent rating is warranted for postoperative 
hernias, residuals of splenectomy.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Code 7339 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear to be met.  

The Board finds that all relevant facts have been properly 
developed in regard to these claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist the veteran with the development of facts 
pertinent to his claims.  The RO has afforded the veteran a 
comprehensive VA examination addressing his disorders and has 
obtained records of all relevant and recent medical treatment 
that he has described.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
was met by the October 2001 letter concerning his initial 
service connection claims, an October 2002 Statement of the 
Case (SOC), and an October 2003 letter addressing the 
increased rating claims.  The RO notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was further notified in the October 2001 letter that he 
could help his claims by sending in relevant medical evidence 
that he had in his possession.  See 38 C.F.R. § 3.159(b)(1).  

While VCAA notice regarding increased ratings did not precede 
the rating decision appealed, that rating addressed service 
connection matters, and notice on increased ratings would 
have been premature.  The RO properly provided notice on the 
"downstream" increased rating issues in the SOC on those 
issues.  A letter in October 2003 also addressed the present 
increased rating claims.  Given such thoroughness of 
notification by the RO, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claims, 
and remanding this case to the RO for further VCAA notice 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal (based on facts 
found).  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
notably, the disabilities are not shown to have varied 
significantly during the appeal period, and "staged" 
ratings are not indicated.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Splenectomy

Splenectomy is rated under 38 C.F.R. § 4.117, Code 7706, 
which provides only a 20 percent rating.  The Note following 
provides that complications such as systemic infections are 
separately rated.  Accordingly, the currently assigned 20 
percent rating is the maximum schedular rating for 
splenectomy, alone.
Here, there are no complications shown other than the 
postoperative hernias, which have already been assigned a 
separate rating (which will be discussed below).  
Accordingly, the question becomes whether the evidence of 
record supports consideration of an extraschedular rating.  
Under 38 C.F.R. § 3.321(b)(1), VA may forward "exceptional" 
cases to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of 
approval of an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability at issue.  The governing 
norm in such cases is whether there is evidence of such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id. 

There is no evidence to suggest the veteran's splenectomy 
presents an "exceptional" disability picture.  A November 
2001 VA general medical examination revealed a soft and non-
tender abdomen, with a scar measuring seven to eight inches 
and no hepatomegaly.  The examiner did not specify any 
additional impairment from this disability.  The veteran has 
not been subsequently treated for this disorder.  At his 
December 2004 hearing, the veteran reported cramping and 
trouble with lifting but noted that he was currently working 
in "repair."  He stated that, other than lifting, he had no 
functional limitations at work and tried "to get around as 
much as I can."

There is no medical or lay evidence suggesting that 
impairment due to splenectomy is not adequately contemplated 
by the currently assigned 20 percent schedular evaluation.  
Accordingly, consideration for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

The preponderance of the evidence is against this claim, and 
it must be denied,   See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




Postoperative hernias
The RO has based the noncompensable rating on the results of 
a November 2001 VA general medical examination.  The veteran 
had reported ongoing soreness around the area of his 
splenectomy and stated that subsequent surgeries had limited 
his ability to lift things at work.  Upon examination, the 
abdomen that was soft and non-tender, and no hepatomegaly was 
noted.  There was a vertical midline scar, measuring seven to 
eight inches.  The diagnosis was asplenia, status post 
splenectomy.

At his December 2004 Board hearing, the veteran reported that 
he continued to have trouble lifting at work on account of 
his hernia disorder.  He testified that he required the use 
of a supportive belt "like a girdle with long stays" for 
his disorder.  Beyond his problems with lifting, however, the 
veteran described no functional impairment at work.

Under 38 C.F.R. § 4.114, Code 7339, a zero percent rating is 
warranted for a ventral hernia with healed postoperative 
wounds, no disability, and no need for a belt indicated.  A 
20 percent evaluation contemplates a small ventral hernia, 
not well supported by a belt under or ordinary conditions; or 
a healed ventral hernia or postoperative wounds with 
weakening of the abdominal wall and indication for a 
supporting belt.  A 40 percent evaluation is assigned in 
cases of a large ventral hernia that is not well supported by 
a belt under ordinary conditions.

The veteran's November 2001 VA examination of the abdominal 
area was largely unremarkable, with no evidence of abdominal 
tenderness.  However, he has consistently reported soreness 
in this area.  Furthermore, he testified during his December 
2004 Board hearing (and nothing in the record indicates 
otherwise) that the disorder requires the use of a supporting 
belt.  These findings correlate closely to the criteria for a 
20 percent rating under Code 7339.  Accordingly, a 20 percent 
rating is warranted.  There is no evidence that the veteran's 
hernias are large or that they are not well supported by a 
belt.  Hence, there is no basis for an evaluation in excess 
of 20 percent. 



ORDER

A rating in excess of 20 percent for splenectomy is denied.


A 20 percent rating for postoperative hernias, residuals of a 
splenectomy, is granted, subject to the regulations governing 
the payment of monetary awards.


REMAND

At his December 2004 hearing, the veteran testified that he 
had recently (in the past three or four months) undergone 
audiometric testing (by VA).  His claim file contains no 
reports of audiometry since a December 2001 examination.  He 
also asserted that he believed his hearing loss had increased 
in severity; he expressed willingness to appear for another 
VA examination to assess any such worsening.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should (with the veteran's co-
operation identifying sources and 
providing any necessary) obtain any 
reports of hearing loss evaluations the 
veteran has had since December 2001.

2.  Then, the veteran should be afforded 
a VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his hearing loss.  
His claims folder should be available to 
the examiner for review of any pertinent 
medical history.  

3.  The claim of entitlement to a 
compensable rating for bilateral hearing 
loss should then be readjudicated.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental SOC and given 
the opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


